FILE COPY




                                   No. 07-15-00178-CV


In the Interest of H.D., M.D. and C.F.,      §     From the 108th District Court
Children                                             of Potter County
                                             §
                                                   July 16, 2015
                                             §
                                                   Opinion by Chief Justice Quinn
                                             §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated July 16, 2015, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                           oOo